Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019, 3/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 , the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claims are drawn to program (instructions) that are stored in a memory.   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory 
 
The Examiner suggests that Applicant may amend the claims as follows: "A program, stored in a non-transitory computer readable medium, that causes a reproduction apparatus including an illumination unit to execute the steps of:".

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Pub. No.: JP 2008147860 A, machine translation attached) in view of Saijo et al. (Pub. No.: US 2016/0302285 A1 is used in this rejection, also published as WO 2015/092984 A1, dated 06/25/2015).
Regarding claim 1, Tanaka teaches a reproduction apparatus (FIG. 1-3) capable of executing synchronous reproduction of audio content (paragraph [0037], “the client terminals 10C1, 10C2, 10C3 have LED light emitting units 30H and 30C1, 30C2,
30C3, respectively, and are synchronized with the light emission timing at each terminal in cooperation with the abovementioned audio reproduction”) with a different reproduction apparatus (paragraph [0002], “a plurality of speakers, and each speaker reproduces a different audio”)  and paragraph [0037], “clients terminals 10C2 or 10C3”), the reproduction apparatus comprising: 
an illumination unit (FIG. 2, 30, LED); 
an acquisition unit that acquires audio information (FIG. 2, audio processing unit 80); 
a transmission unit that transmits (FIG. 2, wireless communication unit 50) , to the different reproduction apparatus, synchronization control information that includes the audio information and the illumination control information (paragraph [0035], “The plurality of terminals can synchronize the voice reproduction and the LED light emission at each terminal based on the reproduced voice rule information 60 and the LED light emission rule information 70”); and 
a synchronization control unit (FIG. 2, control unit 100) that executes synchronous reproduction of the audio content with the different reproduction apparatus and synchronous control of the illumination unit, on a basis of the synchronization control information (paragraph [0042], “The audio processing unit 80 and the audio output unit 81 can reproduce audio based on the audio data 90 and the reproduced audio rule information 60 described in the scenario program 20. Further, the LED light 

	Tanaka teaches LED light emission rule information 70 is store in memory 110 (FIG. 2) but does not disclose a generation unit that generates illumination control information associated with the acquired audio information.

Saijo teaches a generation unit that generates illumination control information associated with the acquired audio information (paragraph [0029], “The system controller 230 controls respective units of the audio reproduction device 10, and generates a control signal for controlling a light emission mode of the LED 400”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Saijo to incorporate generating illumination control information associated with the acquired audio information to control for correlating a tempo of music and intensity of light is performed (Saijo, paragraph [0004]).

Regarding claim 2, Tanaka as modified above further teaches the generation unit generates, as the synchronization control information, a packet of the audio information (Saijo, FIG. 6 and paragraph [0041], “The short pattern is specified based on intensity of the LEDs provided on each of the speaker units at the time of blinking diagonal lines”).

Regarding claim 3, Tanaka as modified above further teaches the generation unit generates the illumination control information by analyzing the acquired audio information (Saijo, paragraph [0027], “The timing signal generated by the signal processing unit 210 is supplied to the system controller 230 as a trigger signal”) and “paragraph [0029], “generates a control signal for controlling a light emission mode of the LED 400. The system controller 230 generates the control signal in response to a trigger of a timing signal input from the signal processing unit 210”).

Regarding claim 4, Tanaka as modified above further teaches the illumination control information includes a plurality of illumination patterns (Saijo, FIG. 6, SHORT PATTERN 1 … SHORT PATTERN 4) and start timings of the plurality of illumination patterns (paragraphs ([0042]-[0043]).

Regarding claim 5, Tanaka as modified above further teaches the illumination control information includes an illumination color (Saijo, paragraph [0044], “LEDs included in the multicolor LEDs emit light in synchronization with a beat detection signal. For example, as illustrated in a part A in FIG. 7, light is emitted in synchronization with a beat detection signal in a state that a predetermined color, such as a red LED”).

Regarding claim 6, Tanaka as modified above further teaches the generation unit classifies the audio content into a plurality of reproduction states on a basis of the audio information, and associates the plurality of reproduction states with illumination patterns (Tanaka, paragraph [0035], “The plurality of terminals can synchronize the voice reproduction and the LED light emission at each terminal based on the reproduced voice rule information 60 and the LED light emission rule information 70” and paragraph [0050], “In order to realize the harmonization effect, it is conceivable to set as a parameter how much the voice pitch expressed by the voice data 90 described later is slightly shifted between a plurality of terminals in the playback voice rule information 60. This makes it possible to reproduce a state in which a plurality of musical instruments are ensemble”).

Regarding claim 7, Tanaka as modified above further teaches the generation unit classifies the plurality of reproduction states on a basis of beat included in the audio content (Saijo, FIG. 6, paragraph [0042]).

Regarding claim 8, Tanaka as modified above further teaches the generation unit generates the illumination control information in association with apparatus designation information for designating the different reproduction apparatus (Tanaka, FIG. 3, and paragraph [0035], “the playback voice rule information 60 for setting the voice reproduction timing and the LED light emission rule information 70 for setting the 

Regarding claim 9, Tanaka as modified above further teaches the generation unit classifies the illumination unit into a plurality of classified illumination units (Saijo, paragraph [0034], “A ring-shaped light emission unit 260 is provided along the outer circumference of the volume control 250. The ring-shaped light emission unit 260 is constituted by a plurality of LEDs (such as five LEDs 401, 402, 403, 404, and 405), and a light guide body. Band-shaped light emission units 261 and 262 are further provided on the left and right areas of the volume control 250”) in accordance with predetermined rules, and generates the illumination control information in association with classification designation information for designating each of the plurality of classified illumination units (Saijo, paragraph [0035], “A light emission mode of the LEDs included in the control unit 200 may be arbitrarily set. For example, the five LEDs constituting the ring-shaped light emission unit 260 may emit light either sequentially or at a time. Similarly, the LEDs constituting the light emission unit 261 and the light emission unit 262 may emit light either sequentially in one direction, or at a time”).

Regarding claim 10, Tanaka as modified above further teaches the plurality of classified illumination units are classified on a basis of installation positions (Saijo , paragraphs [0034]-[0035]).

Regarding claim 11, Tanaka as modified above further teaches the plurality of classified illumination units include a main illumination unit (Saijo , FIG. 3, 260), an upper-side illumination unit (Saijo , FIG. 3, 262 on the Left, equivalent to upper-side relevant to the speaker orientation), a lower-side illumination unit (Saijo , FIG. 3, 261, on the Right, equivalent to Lower-side relevant to the speaker orientation and a speaker illumination unit (Saijo , FIG. 4, 430, and paragraph [0038], “The LED 430 constitutes a part of the LED 400. Light emitted from the LED 430 is applied to the diaphragm 334 in a direction from the front”).

Regarding claim 12, Tanaka as modified above further teaches the generation unit generates the illumination control information on a basis of a state of the different reproduction apparatus (Tanaka paragraph [0050], “In order to realize the harmonization effect, it is conceivable to set as a parameter how much the voice pitch expressed by the voice data 90 described later is slightly shifted between a plurality of terminals in the playback voice rule information 60. This makes it possible to reproduce a state in which a plurality of musical instruments are ensemble” and paragraph [0051], “the LED light emission rule information 70 can represent a change in the LED light emission amount. Further, it is possible to link the reproduced audio rule information 60 and the LED light emission rule information 70”).

Regarding claim 13, Tanaka as modified above further teaches the generation unit generates the illumination control information on a basis of volume of the different 

Regarding claim 14, Tanaka as modified above further teaches the generation unit generates the illumination control information on a basis of an installation environment of the different reproduction apparatus (Saijo, paragraph [0006], “there are various differences between music reproduction at a live music club or a clubhouse and music reproduction at home. For example, intense illumination such as flashing light blinks in accordance with reproduction of music at a live music club or a clubhouse. In case of music reproduction at home”).

Regarding claim 15, Tanaka teaches a reproduction method (paragraph [0037], “the client terminals 10C1, 10C2, 10C3 have LED light emitting units 30H and 30C1, 30C2, 30C3, respectively, and are synchronized with the light emission timing at each terminal in cooperation with the abovementioned audio reproduction”) by a reproduction apparatus  (FIG. 1-3) including an illumination unit (FIG. 2, 30, LED), comprising;
acquiring audio information (FIG. 2, audio processing unit 80);
transmitting (FIG. 2, wireless communication unit 50) , to a different reproduction apparatus ((paragraph [0002], “a plurality of speakers, and each speaker reproduces a different audio”)  and paragraph [0037], “clients terminals 10C2 or 10C3”), synchronization control information that includes the audio information and the illumination control information (paragraph [0035], “The plurality of terminals can synchronize the voice reproduction and the LED light emission at each terminal based 
executing synchronous reproduction of the audio content with the different reproduction apparatus and synchronous control of the illumination unit, on a basis of the synchronization control information (paragraph [0042], “The audio processing unit 80 and the audio output unit 81 can reproduce audio based on the audio data 90 and the reproduced audio rule information 60 described in the scenario program 20. Further, the LED light emitting unit 30 can emit LED light based on the LED light emission rule information 70 described in the scenario program 20. The operation of the voice processing unit 80 and the LED light emitting unit 30 is controlled by the control unit 100”).
Tanaka teaches LED light emission rule information 70 is store in memory 110 (FIG. 2) but does not disclose generating illumination control information associated with the acquired audio information.

Saijo teaches generating illumination control information associated with the acquired audio information (paragraph [0029], “The system controller 230 controls respective units of the audio reproduction device 10, and generates a control signal for controlling a light emission mode of the LED 400”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Saijo to incorporate generating illumination control information associated with the acquired 

Regarding claim 16, Tanaka teaches a program, stored in a non-transitory computer readable medium (FIG. 2, memory 110), that causes a reproduction apparatus (FIG. 1-3) including an illumination unit (FIG. 2, 30, LED) to execute the steps of: 
acquiring audio information (FIG. 2, audio processing unit 80);
transmitting (FIG. 2, wireless communication unit 50) , to a different reproduction apparatus ((paragraph [0002], “a plurality of speakers, and each speaker reproduces a different audio”)  and paragraph [0037], “clients terminals 10C2 or 10C3”), synchronization control information that includes the audio information and the illumination control information (paragraph [0035], “The plurality of terminals can synchronize the voice reproduction and the LED light emission at each terminal based on the reproduced voice rule information 60 and the LED light emission rule information 70”); and 
executing synchronous reproduction of the audio content with the different reproduction apparatus and synchronous control of the illumination unit, on a basis of the synchronization control information (paragraph [0042], “The audio processing unit 80 and the audio output unit 81 can reproduce audio based on the audio data 90 and the reproduced audio rule information 60 described in the scenario program 20. Further, the LED light emitting unit 30 can emit LED light based on the LED light emission rule information 70 described in the scenario program 20. The operation of the voice 
Tanaka teaches LED light emission rule information 70 is store in memory 110 (FIG. 2) but does not disclose generating illumination control information associated with the acquired audio information.

Saijo teaches generating illumination control information associated with the acquired audio information (paragraph [0029], “The system controller 230 controls respective units of the audio reproduction device 10, and generates a control signal for controlling a light emission mode of the LED 400”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Saijo to incorporate generating illumination control information associated with the acquired audio information to control for correlating a tempo of music and intensity of light is performed (Saijo, paragraph [0004]).

Regarding claim 17, Tanaka teaches reproduction system (FIG. 1-3), comprising: a reproduction apparatus (paragraph [0002], “a plurality of speakers, and each speaker reproduces a different audio”) and paragraph [0037], “clients terminals 10C2 or 10C3”) ; and 

wherein the reproduction apparatus includes 
an illumination unit (FIG. 2, 30, LED); 
an acquisition unit that acquires audio information (FIG. 2, audio processing unit 80); 
a transmission unit that transmits (FIG. 2, wireless communication unit 50) , to the different reproduction apparatus, synchronization control information that includes the audio information and the illumination control information (paragraph [0035], “The plurality of terminals can synchronize the voice reproduction and the LED light emission at each terminal based on the reproduced voice rule information 60 and the LED light emission rule information 70”); and 
a synchronization control unit (FIG. 2, control unit 100) that executes synchronous reproduction of the audio content with the different reproduction apparatus and synchronous control of the illumination unit, on a basis of the synchronization control information (paragraph [0042], “The audio processing unit 80 and the audio output unit 81 can reproduce audio based on the audio data 90 and the reproduced audio rule information 60 described in the scenario program 20. Further, the LED light emitting unit 30 can emit LED light based on the LED light emission rule information 70 described in the scenario program 20. The operation of the voice processing unit 80 and the LED light emitting unit 30 is controlled by the control unit 100”), and 
the different reproduction apparatus includes a reception unit (FIG. 2, wireless communication unit, 50) that receives the synchronization control information 

	Tanaka teaches LED light emission rule information 70 is store in memory 110 (FIG. 2) but does not disclose a generation unit that generates illumination control information associated with the acquired audio information.

Saijo teaches a generation unit that generates illumination control information associated with the acquired audio information (paragraph [0029], “The system controller 230 controls respective units of the audio reproduction device 10, and generates a control signal for controlling a light emission mode of the LED 400”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Saijo to 

Regarding claim 18, Tanaka teaches reproduction method (paragraph [0037], “the client terminals 10C1, 10C2, 10C3 have LED light emitting units 30H and 30C1, 30C2, 30C3, respectively, and are synchronized with the light emission timing at each terminal in cooperation with the abovementioned audio reproduction”), comprising: by a reproduction apparatus (FIG. 1-3), 
acquiring audio information (FIG. 2, audio processing unit 80);
transmitting (FIG. 2, wireless communication unit 50) , to a different reproduction apparatus ((paragraph [0002], “a plurality of speakers, and each speaker reproduces a different audio”)  and paragraph [0037], “clients terminals 10C2 or 10C3”), synchronization control information that includes the audio information and the illumination control information (paragraph [0035], “The plurality of terminals can synchronize the voice reproduction and the LED light emission at each terminal based on the reproduced voice rule information 60 and the LED light emission rule information 70”),and 
executing synchronous reproduction of the audio content with the different reproduction apparatus and synchronous control of the illumination unit, on a basis of the synchronization control information (paragraph [0042], “The audio processing unit 80 and the audio output unit 81 can reproduce audio based on the audio data 90 and the reproduced audio rule information 60 described in the scenario program 20. Further, 
by the different reproduction apparatus, 
receiving the synchronization control information transmitted from the reproduction apparatus (paragraph [0030], “the client ID based on the reception strength signal value at the client terminal by wireless transmission from the host terminal”), and executing synchronous reproduction of the audio content with the reproduction apparatus and synchronous control of the illumination unit, on a basis of the received synchronization control information (paragraph [0042], “The audio processing unit 80 and the audio output unit 81 can reproduce audio based on the audio data 90 and the reproduced audio rule information 60 described in the scenario program 20. Further, the LED light emitting unit 30 can emit LED light based on the LED light emission rule information 70 described in the scenario program 20. The operation of the voice processing unit 80 and the LED light emitting unit 30 is controlled by the control unit 100”).

Tanaka teaches LED light emission rule information 70 is store in memory 110 (FIG. 2) but does not disclose generating illumination control information associated with the acquired audio information.



	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Saijo to incorporate generating illumination control information associated with the acquired audio information to control for correlating a tempo of music and intensity of light is performed (Saijo, paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831